Exhibit A
Exhibit A
Exhibit A
Exhibit A
Exhibit A
Exhibit B
Exhibit C
                          Takidia T Ligon
                          Payment History

Date Received Total Payment Principal Interest Lender Note
     12/28/2018        200.00   196.26     3.74 Loan Payment
     12/14/2018        200.00   196.20     3.80 Loan Payment
     11/30/2018        200.00   196.12     3.88 Loan Payment
     11/16/2018        200.00   196.06     3.94 Loan Payment
     11/02/2018        200.00   195.99     4.01 Loan Payment
     10/19/2018        200.00   195.92     4.08 Loan Payment
     10/05/2018        200.00   195.86     4.14 Loan Payment
     09/21/2018        200.00   195.79     4.21 Loan Payment
     09/07/2018        200.00   195.72     4.28 Loan Payment
     08/24/2018        200.00   195.65     4.35 Loan Payment
     08/10/2018        200.00   195.58     4.42 Loan Payment
     07/27/2018        200.00   195.52     4.48 Loan Payment
     07/13/2018        200.00   195.45     4.55 Loan Payment
     06/29/2018        200.00   195.38     4.62 Loan Payment
     06/15/2018        200.00   195.32     4.68 Loan Payment
     06/01/2018        200.00   195.25     4.75 Loan Payment
     05/18/2018        200.00   195.18     4.82 Loan Payment
     05/04/2018        200.00   195.11     4.89 Loan Payment
     04/20/2018        200.00   195.04     4.96 Loan Payment
     04/06/2018        200.00   194.98     5.02 Loan Payment
     03/23/2018        200.00   194.91     5.09 Loan Payment
     03/09/2018        200.00   194.85     5.15 Loan Payment
     02/23/2018        200.00   194.77     5.23 Loan Payment
     02/09/2018        200.00   194.71     5.29 Loan Payment
     01/26/2018        200.00   194.65     5.35 Loan Payment
     01/12/2018        200.00   194.57     5.43 Loan Payment
     12/29/2017        200.00   194.51     5.49 Loan Payment
     12/15/2017        200.00   194.44     5.56 Loan Payment
     12/01/2017        200.00   194.37     5.63 Loan Payment
     11/17/2017        200.00   194.31     5.69 Loan Payment
     11/03/2017        200.00   194.24     5.76 Loan Payment
     10/20/2017        200.00   194.17     5.83 Loan Payment
     10/06/2017        200.00   194.11     5.89 Loan Payment
     09/22/2017        200.00   194.03     5.97 Loan Payment
     09/08/2017        200.00   193.98     6.02 Loan Payment
     08/25/2017        200.00   193.90     6.10 Loan Payment
     08/11/2017        200.00   193.84     6.16 Loan Payment
     07/28/2017        200.00   193.77     6.23 Loan Payment
     07/14/2017        200.00   193.70     6.30 Loan Payment
     06/30/2017        200.00   193.64     6.36 Loan Payment
     06/16/2017        200.00   193.57     6.43 Loan Payment
     06/02/2017        200.00   193.50     6.50 Loan Payment
     05/19/2017        200.00   193.44     6.56 Loan Payment
     05/05/2017        200.00   193.37     6.63 Loan Payment
     04/21/2017        200.00   193.30     6.70 Loan Payment
     04/07/2017        200.00   193.24     6.76 Loan Payment
     03/24/2017        200.00   193.17     6.83 Loan Payment
     03/10/2017        200.00   193.10     6.90 Loan Payment
     02/24/2017        200.00   193.04     6.96 Loan Payment
     02/10/2017        200.00   192.97     7.03 Loan Payment
     01/27/2017        200.00   192.90     7.10 Loan Payment




                                                               Exhibit D
01/13/2017   200.00   192.84    7.16   Loan Payment
12/30/2016   200.00   192.77    7.23   Loan Payment
12/16/2016   200.00   192.70    7.30   Loan Payment
12/02/2016   200.00   192.64    7.36   Loan Payment
11/18/2016   200.00   192.57    7.43   Loan Payment
11/04/2016   200.00   192.50    7.50   Loan Payment
10/21/2016   200.00   192.44    7.56   Loan Payment
10/07/2016   200.00   192.37    7.63   Loan Payment
09/23/2016   200.00   192.31    7.69   Loan Payment
09/09/2016   200.00   192.24    7.76   Loan Payment
08/26/2016   200.00   192.17    7.83   Loan Payment
08/12/2016   200.00   192.10    7.90   Loan Payment
07/29/2016   200.00   192.04    7.96   Loan Payment
07/15/2016   200.00   191.98    8.02   Loan Payment
07/01/2016   200.00   191.91    8.09   Loan Payment
06/17/2016   200.00   191.84    8.16   Loan Payment
06/03/2016   200.00   191.77    8.23   Loan Payment
05/20/2016   200.00   191.71    8.29   Loan Payment
05/06/2016   200.00   198.21    1.79   Loan Payment
05/03/2016   200.00   193.38    6.62   Loan Payment
04/22/2016   200.00   191.50    8.50   Loan Payment
04/08/2016   200.00   191.45    8.55   Loan Payment
03/25/2016   200.00   191.37    8.63   Loan Payment
03/11/2016   200.00   195.65    4.35   Loan Payment
03/04/2016   500.00   489.88   10.12   Loan Payment
02/17/2016   100.00    79.04   20.96   Loan Payment
01/15/2016   175.00   168.61    6.39   Loan Payment
01/05/2016   200.00   190.99    9.01   Loan Payment
12/22/2015   200.00   181.85   18.15   Loan Payment
11/24/2015   200.00   190.20    9.80   Loan Payment
11/09/2015   200.00   191.45    8.55   Loan Payment
10/27/2015   200.00   190.73    9.27   Loan Payment
10/13/2015   250.00   239.98   10.02   Loan Payment
09/28/2015   250.00   240.56    9.44   Loan Payment
09/14/2015   200.00   190.49    9.51   Loan Payment
08/31/2015   300.00   288.34   11.66   Loan Payment




                                                      Exhibit D
